Case: 20-2289    Document: 16     Page: 1   Filed: 01/06/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    PETER VARGAS,
                    Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-2289
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5091, Chief Judge Margaret C.
 Bartley.
                 ______________________

                 Decided: January 6, 2021
                  ______________________

    PETER VARGAS, San Antonio, TX, pro se.

     KYLE SHANE BECKRICH, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; CHRISTINA LYNN GREGG, BRIAN D.
 GRIFFIN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
Case: 20-2289     Document: 16      Page: 2    Filed: 01/06/2021




 2                                            VARGAS   v. WILKIE



                   ______________________

     Before O’MALLEY, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM.
      Peter Vargas, a veteran, filed a motion with a regional
 office of the Department of Veterans Affairs (VA) seeking
 to set aside, based on clear and unmistakable error, certain
 earlier adverse VA decisions on his claims for disability
 benefits relating to lower-back problems and asthma. The
 regional office and then the Board of Veterans’ Appeals
 found no clear and unmistakable error calling for revision
 of the VA decisions, and the United States Court of Appeals
 for Veterans Claims (Veterans Court) affirmed. Vargas v.
 Wilkie, No. 19-5091, 2020 WL 2754902 (Vet. App. May 28,
 2020). Mr. Vargas appeals. Because we lack jurisdiction
 to decide the issues that Mr. Vargas raises, we must dis-
 miss his appeal.
                                I
      Peter Vargas served in the United States Air Force
 from August 1971 to October 1983. Almost immediately
 after leaving the service, he filed a claim for disability ben-
 efits relating to several conditions, including lower-back
 pain and asthma, and the relevant VA regional office, in
 November 1983, awarded benefits based on a finding of ser-
 vice-connected asthma and lumbar spine spondylosis (an
 arthritic condition of the lumbar spine), assigning a 10%
 rating effective October 25, 1983. Mr. Vargas filed several
 claims following the November 1983 decision, arguing in
 part for a higher rating for his lumbar spine spondylosis
 disability, which was worsening over time, and he obtained
 a rating of 20% effective November 1, 1988, and of 40% ef-
 fective March 6, 1990. Mr. Vargas also obtained higher
 ratings for his asthma-based disability, ultimately receiv-
 ing a rating of 30% effective June 13, 2005.
Case: 20-2289         Document: 16   Page: 3   Filed: 01/06/2021




 VARGAS   v. WILKIE                                          3



      On September 24, 2010, Mr. Vargas submitted, as rel-
 evant here, a claim for benefits for bilateral lower-extrem-
 ity sciatica, which he alleged was secondary to his
 previously recognized lower-back disabilities, as well as
 claims for a higher rating for his asthma-based disability.
 On June 22, 2011, the regional office issued a rating deci-
 sion that assigned Mr. Vargas a 10% rating, effective the
 date of his September 24, 2010 claim, for a disability based
 on “intervertebral disc syndrome with degenerative arthri-
 tis changes” involving neurological abnormalities of his
 lower-right extremity and that continued his rating of 30%
 for his asthma-based disability. S.A. 17. The regional of-
 fice denied Mr. Vargas’s claim for sciatica of the lower-left
 extremity.
     On May 3, 2013, Mr. Vargas submitted to VA an alle-
 gation of clear and unmistakable error (CUE) as a basis for
 revising the regional office’s June 2011 evaluation of a
 number of his disability claims, and the Veterans Court
 construed the filing as also alleging CUE in the November
 1983 decision. On June 5, 2014, the regional office rejected
 Mr. Vargas’s arguments, continuing the ratings previously
 assigned.
      On June 30, 2014, Mr. Vargas filed a Notice of Disa-
 greement with the regional office regarding his CUE claims
 for spondylosis and “secondary neurological abnormalities”
 related to that condition, as well as his asthma claims. The
 regional office issued a statement of the case on January
 22, 2016, again rejecting Mr. Vargas’s arguments. Mr. Var-
 gas then appealed the regional office’s CUE decisions to the
 Board on February 8, 2016. S.A. 3.
     On June 26, 2019, the Board entered its final determi-
 nation as to what it determined to be five distinct chal-
 lenges that Mr. Vargas raised. S.A. 14. First, the Board
 concluded that the June 2011 decision did not contain CUE
 in denying Mr. Vargas’s claim for a higher rating regarding
 his lower-back disabilities. S.A. 14. The Board explained
Case: 20-2289    Document: 16      Page: 4    Filed: 01/06/2021




 4                                           VARGAS   v. WILKIE



 that “there is no indication that [Mr. Vargas] sought an in-
 creased rating for the back disability” in his September 24,
 2010 filing, even if the sciatica could be deemed “secondary
 to his service-connected back disability.” S.A. 18. The
 Board also noted that Mr. Vargas “failed to cite any specific
 error” in his claim of CUE, characterizing his claim as
 “broad-brush allegations” that did not adequately identify
 the specific nature of the alleged error and rejected Mr.
 Vargas’s argument for a higher rating. S.A. 19. The Board
 explained that Diagnostic Code 5239, which provided the
 basis for the asserted higher rating, required evidence of
 “unfavorable ankylosis,” a condition in which the spine is
 fixed in flexion or extension that produces one or more as-
 sociated complications, such as restricted breathing, dia-
 phragmatic respiration, or neurologic symptoms due to
 nerve-root stretching. 38 C.F.R. § 4.71a, Note (5). That
 evidence, the Board found, was not part of the record at the
 time of the June 2011 rating decision. S.A. 19.
      Second, the Board rejected Mr. Vargas’s argument that
 the June 2011 rating decision contained CUE insofar as it
 failed to apply separate ratings for the neurological abnor-
 malities, such as sciatica, in his lower extremities that Mr.
 Vargas claimed were associated with his lower-back disa-
 bilities. S.A. 20–21. For this issue, as for the CUE allega-
 tion regarding a higher rating for his lower-back
 disabilities, the Board explained that Mr. Vargas’s “broad-
 brush allegations cannot serve as a basis for CUE.” S.A.
 20.
     Third, the Board rejected Mr. Vargas’s argument that
 the June 2011 rating decision’s effective date should have
 been earlier than September 24, 2011—the date he filed
 the claim—because Mr. Vargas “provide[d] no indication as
 to why an earlier effective date is warranted.” S.A. 21.
     Fourth, the Board rejected Mr. Vargas’s argument that
 he was entitled to an effective date before October 25, 1983,
 for his asthma, explaining that the presently granted
Case: 20-2289         Document: 16   Page: 5   Filed: 01/06/2021




 VARGAS   v. WILKIE                                          5



 effective date was the earliest possible effective date be-
 cause that was the date that he ended his military service.
 S.A. 22.
     Fifth, the Board rejected Mr. Vargas’s argument that
 the November 1983 and June 2011 rating decisions should
 have assigned a 100% rating for his asthma. The Board
 noted that “the lay and medical evidence of record at the
 time of [both rating decisions] makes no mention” of Mr.
 Vargas’s medications, which he argued supported a higher
 rating under Diagnostic Code 6602 (as it existed respec-
 tively in November 1983 and June 2011). S.A. 24. In ad-
 dition, the Board explained that despite Mr. Vargas’s
 argument, VA’s failure to obtain a medical opinion related
 to the condition “cannot constitute CUE” for breaching the
 duty to assist. S.A. 25 (citing Cook v. Principi, 318 F.3d
 1334, 1345–47 (Fed. Cir. 2002)).
     Mr. Vargas appealed the Board’s decision, which the
 Veterans Court affirmed. The Veterans Court first ad-
 dressed the claims related to the lumbar spine disability
 and associated neurological abnormalities. Regarding Mr.
 Vargas’s claims for his lumbar spine disability, the Veter-
 ans Court ruled that the regional office correctly deter-
 mined that Mr. Vargas “did not express an intent to seek a
 higher evaluation for spondylosis” in his September [24,]
 2010 claim. S.A. 6. Similarly, the Veterans Court found
 no error in the Board’s determination that the June 2011
 decision contained “no indication of unfavorable ankylosis.”
 S.A. 6. And the court found that Mr. Vargas failed to show
 “how the [regional office] erred in its June 2011 decision to
 award a 10% evaluation for right lower extremity radicu-
 lopathy with an effective date of September 24, 2010, or to
 deny service connection for left lower extremity radiculopa-
 thy.” S.A. 7.
     The Veterans Court then addressed the claims of CUE
 regarding Mr. Vargas’s asthma disability. The Veterans
 Court reiterated that Mr. Vargas received “the earliest
Case: 20-2289     Document: 16      Page: 6    Filed: 01/06/2021




 6                                            VARGAS   v. WILKIE



 possible effective date for that disability.” S.A. 9. Simi-
 larly, the court affirmed the Board’s determination that
 Mr. Vargas “fail[ed] to show how the [regional office’s] as-
 signment of a 10% evaluation in November 1983” or “an
 evaluation in excess of 30% in June 2011 constituted CUE,”
 considering “contemporaneous medical records” supported
 those determinations. S.A. 11. Therefore, the Veterans
 Court affirmed the Board’s determination. S.A. 12.
     The Veterans Court’s decision became final on August
 10, 2020. Mr. Vargas timely appealed.
                               II
     Our jurisdiction in cases from the Veterans Court is
 limited. Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed.
 Cir. 2010). In a case like this, not involving a constitutional
 issue, we “may not review (A) a challenge to a factual de-
 termination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2). This court does, however, have jurisdiction to
 “decide all relevant questions of law, including interpreting
 constitutional and statutory provisions.” Id. § 7292(d)(1).
 “Although the veterans benefits adjudication system is
 nonadversarial and paternalistic, . . . the ultimate burden
 of showing jurisdiction rests with the veteran.” Butler v.
 Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).
     The majority of Mr. Vargas’s arguments focus on the
 merits of his claims and ask that we reverse the Veterans
 Court’s affirmance of the Board’s decisions. But Mr. Var-
 gas has not identified a legal error in the Veterans Court’s
 decision. His arguments ask that we re-weigh the facts of
 his claims to decide if the Veterans Court failed to correctly
 evaluate the Board’s CUE rulings or that we question the
 Veterans Court’s record-specific interpretations of some-
 times-opaque filings to determine what specific contentions
 were presented to, and ruled on by, the regional office at
 various times. See Lang v. Wilkie, 971 F.3d 1348, 1352
 (Fed. Cir. 2020) (“[E]ach allegation of CUE must be made,
Case: 20-2289         Document: 16   Page: 7   Filed: 01/06/2021




 VARGAS   v. WILKIE                                          7



 with specificity, to the Board for the Veterans Court to ex-
 ercise jurisdiction over it.”). These challenges are either to
 factual determinations or to applications of legal standards
 to specific facts, but such challenges are outside our juris-
 diction.
      For example, Mr. Vargas appears to argue that the
 Board did not properly consider “VA X-ray reports [that]
 noted secondary moderate rhinorrehea, moderate pharyn-
 gitis, enlarged tonsils,” and other symptoms. Vargas Inf.
 Opening Br. at 4; see also id. at 6 (same). This contention
 focuses on fact findings and applications of law to fact at
 the Board level, not on legal interpretations at the Veter-
 ans Court level. Similarly, Mr. Vargas appears to argue
 that the regional office misapplied the presumption of
 soundness, Vargas Inf. Opening Br. at 5, an argument that
 focuses on VA and not the Veterans Court, and that also
 amounts to a challenge to an “application of the law to
 facts” that is beyond our jurisdiction. Cook v. Principi, 353
 F.3d 937, 937 (Fed. Cir. 2003) (“Although Mr. Cook pre-
 sents his argument as a legal premise couched in terms of
 statutory interpretation, the review Mr. Cook requests ul-
 timately reduces to an application of the law to facts.”); see
 also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir.
 2007) (“Our jurisdictional statute precludes appellate re-
 view of factual matters and the application of law to
 facts.”); 38 U.S.C. § 7292(d)(2).
     Mr. Vargas also suggests that one or more of the re-
 gional office’s claim determinations that were reviewed for
 CUE lacked finality, in the sense that there was no state-
 ment of the case that is a precondition for finality, at least
 not one addressing the issue subjected to CUE review—in
 which case, he argues, CUE review (which presupposes fi-
 nality) was improper. See Lang, 971 F.3d at 1352 (“[O]nly
 final decisions are subject to CUE. If there is no final deci-
 sion, there can be no CUE; and the Board would have been
 required to dismiss the CUE motion in its entirety.” (inter-
 nal quotation marks omitted)). But Mr. Vargas has not
Case: 20-2289    Document: 16       Page: 8    Filed: 01/06/2021




 8                                             VARGAS   v. WILKIE



 established the several premises of this apparent argu-
 ment in comprehensible fashion. Most particularly, he has
 identified no legal error in the Veterans Court’s opinion re-
 lating to any such non-finality contention. And the govern-
 ment recognizes that the decision in this case does not
 prevent Mr. Vargas from raising before VA a non-finality
 contention not rejected here. See Appellee Br. at 11 (“De-
 cisions in this appeal do not prevent him from raising his
 nonfinality theory before VA,” at least as to some of his
 claims.).
     Mr. Vargas further indicates in his informal brief that
 he is challenging a constitutional decision by the Veterans
 Court, but we struggle to find, without any further expla-
 nation, the basis of this argument. Although we read pro
 se filings liberally, Harris v. Shinseki, 704 F.3d 946, 948
 (Fed. Cir. 2013), Mr. Vargas’s argument appears to recite
 similar arguments regarding the merits of his claims that
 are merely labeled constitutional, therefore precluding our
 review. See Flores v. Nicholson, 476 F.3d 1379, 1382 (Fed.
 Cir. 2007) (“[T]he appellant’s ‘characterization of [the]
 question as constitutional in nature does not confer upon
 us jurisdiction that we otherwise lack.’” (quoting Helfer v.
 West, 174 F.3d 1332, 1335 (Fed. Cir. 1999))).
    We have reviewed Mr. Vargas’s remaining arguments
 and find them not to raise an issue within our jurisdiction.
                              III
     We dismiss the appeal for lack of jurisdiction.
     The parties shall bear their own costs.
                        DISMISSED